FILED
                             NOT FOR PUBLICATION                            APR 23 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ARSEN ABRAHAMYAN,                                Nos. 08-74648
                                                      09-71541
               Petitioner,
                                                 Agency No. A075-654-174
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM *

               Respondent.




                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Arsen Abrahamyan, a native and citizen of Armenia, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) orders denying his motion

to reopen removal proceedings, (No. 08-74648), and denying his motion to




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reconsider, (No. 09-71541). We have jurisdiction under 8 U.S.C. § 1252. We

review for an abuse of discretion the BIA’s denial of a motion to reopen and of a

motion to reconsider. Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir. 2002). We

review de novo due process claims. Mohammed v. Gonzales, 400 F.3d 785, 791-

92 (9th Cir. 2005). We deny both petitions for review.

      The BIA did not abuse its discretion in denying Abrahamyan’s motion to

reopen as untimely where the motion was filed over five years after the BIA’s final

order, see 8 C.F.R. § 1003.2(c)(2), Abrahamyan failed to present sufficient

evidence of ineffective assistance of counsel to warrant equitable tolling of the

deadline, see Hamoui v. Ashcroft, 389 F.3d 821, 826 (9th Cir. 2004) (ineffective

assistance of counsel may toll the filing deadline for a motion to reopen if it

amounts to a due process violation), and he also failed to present sufficient

evidence of changed circumstances in Armenia to qualify for the regulatory

exception to the time limit for filing motions to reopen, see 8 C.F.R.

§ 1003.2(c)(3)(ii); Malty v. Ashcroft, 381 F.3d 942, 945 (9th Cir. 2004) (“The

critical question is . . . whether circumstances have changed sufficiently that a

petitioner who previously did not have a legitimate claim for asylum now has a

well-founded fear of future persecution.”).




                                           2                             08-74648/09-71541
      In addition, the BIA did not abuse its discretion in denying Abrahamyan’s

motion to reconsider. See 8 U.S.C. § 1229a(c)(6); 8 C.F.R. § 1003.2(b)(1). In

construing Abrahamyan’s motion to reconsider as a motion to reopen, the BIA did

not abuse its discretion in denying the motion as untimely and number barred, see

8 C.F.R. § 1003.2(c)(2), or in denying the motion because Abrahamyan failed to

show that he was prejudiced by his former counsel’s suspension from legal

practice, see Iturribarria v. INS, 321 F.3d 889, 901 (9th Cir. 2003) (petitioner must

show prejudice from the allegedly deficient representation).

      Finally, we reject Abrahamyan’s contention that the BIA failed to consider

evidence because he has not overcome the presumption that the BIA reviewed the

record. See Fernandez v. Gonzales, 439 F.3d 592, 603 (9th Cir. 2006).

      No. 08-74648: PETITION FOR REVIEW DENIED.

      No. 09-71541: PETITION FOR REVIEW DENIED.




                                          3                            08-74648/09-71541